DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed November 1, 2021, with respect to Bartner have been fully considered and are persuasive.  The 102 rejections of claims 1-4 and 15 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claims 1 and 15 not found or suggested is wherein when the needle hub is not engaged with the adapter, the adapter septum is closed, and when the needle hub is engaged to the adapter, the adapter cannula extends through the adapter septum to provide fluid communication between said needle hub and said adapter.  The combination of the recited features is the basis for allowability.
The closest prior art of record is U.S. Publication No. 3,895,633, U.S. Publication No. 2018/0036478, U.S. Patent No. 3,884,229, U.S. Patent No. 2,778,360 however these reference(s) do not disclose the device as claimed or described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/           Primary Examiner, Art Unit 3783